Pennington, J.
— The action below, was no doubt intended as an action on the case, in the nature of an action of deceit, for defrauding the plaintiff below, Stillwell, in the *656sale of a horse. The state of demand is in the following words:— -
Halsey, for plaintiff.
To an action of trespass on the case, to my damage, for deceiving me in horses eyes, horse purchased of him, one hundred dollars, for same I pray judgment, for this is my demand.
NICHOLAS STILLWELL.
This declaration is certainly too loose. The transaction ought to have been set out, and the deceit specifically charged. For this cause, I think judgment must be reversed.
The other Judges concurred.
Judgment reversed.